Citation Nr: 0209878	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
 in Boston, Massachusetts



THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for anxiety reaction.  

(The issues of entitlement to a disability evaluation in 
excess of 30 percent for bronchial asthma and service 
connection for post traumatic stress disorder will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to February 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the RO. 

The Board is undertaking additional development on the issues 
of an increased rating for the service-connected chronic 
bronchial asthma and for the claim of service connection for 
post-traumatic stress disorder (PTSD) pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
those issues.  

The Board notes that the issues of an increased rating for 
the service-connected anxiety disorder and for service 
connection for PTSD are not inextricably intertwined in this 
case.  As the veteran's psychiatric symptomatology will be 
rated pursuant to the same criteria regardless of the outcome 
of the PTSD claim, the Board finds that the veteran is not 
prejudiced by the rendering of this decision on the merits 
with regard to the claim of an increased rating for the 
service-connected anxiety disorder while the claim of service 
connection for PTSD remains pending due to additional 
development.  In other words, a future decision with regard 
to the veteran's claim of service connection for PTSD would 
not have any impact on whether the veteran is currently 
entitled to an increased rating for the service-connected 
anxiety disorder.  The Board also points out that the medical 
evidence of record establishes the degree of impairment due 
to the anxiety reaction.  As such, the Board will proceed 
with a decision on the merits with regard to the issue of an 
increased rating for the service-connected anxiety disorder.

FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder is shown 
to be productive of a level of impairment that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas such as judgment, thinking and 
mood, due confusion; near-continuous anxiety and depression 
affecting the ability to function independently, 
appropriately and effectively; panic attacks; impaired 
impulse control; and the inability to establish and maintain 
effective work and social relationships.

2.  The service-connected anxiety disorder is not shown to 
produce total social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.   


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected anxiety reaction have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from December 1965 to February 
1969.  Historically, in a June 1971 rating decision, service 
connection for anxiety reaction was granted with a 30 percent 
rating assigned effective on January 18, 1971.

In a May 1979 rating decision, the RO granted an increased 
rating to 50 percent for the anxiety neurosis, chronic, with 
paranoid features previously diagnosed as anxiety reaction, 
effective on February 16, 1978.

In his January 1998 claim for increase, the veteran requested 
that the rating for the service-connected anxiety reaction be 
reevaluated and noted that he was currently an in-patient at 
a VA Medical Center for PTSD.  

A review of the veteran's outpatient and inpatient treatment 
records shows that the veteran underwent drug detoxification 
on numerous occasions between December 1995 and mid-1996.  
Also, the records show that the veteran was admitted to a VA 
hospital from January 1998 through February 1998 for major 
depressive disorder, generalized anxiety disorder and PTSD.  
His Global Assessment of Functioning (GAF) score at the time 
of admission was that of 41, increased to that of 55 upon 
discharge.

The veteran's chief complaint on admission was that he cried 
a lot for no reason.  The veteran presented for evaluation a 
day prior to admission with marked symptoms of depression and 
anxiety.  He had been having depressed mood, nightmares, 
flashbacks and uncontrolled crying, restlessness and sense of 
desperation.  There was no suicidal ideation or homicidal 
ideation.  The veteran was anxious, complained of insomnia 
and reported a weight loss of 28 pounds in one month.  The 
veteran was cognitively intact.

The veteran was afforded a VA examination for mental 
disorders in October 1998.  At that time, the veteran 
reported a substance abuse problems.  He complained of severe 
anxiety and experienced tachycardia so severe that he felt as 
if his heart was coming out of his chest.  He stated that he 
poured with sweat and had difficulty breathing.  The veteran 
also found himself pacing.  The veteran reported that those 
types of experienced occurred several times per week, and 
sometimes as often as twice per day.  The veteran reported 
chronic worry that his mother (who the veteran is very 
dependent upon) will die.  The veteran reported avoidance of 
crowds, confusion, chronic irritability, insomnia and chronic 
muscle tension all the time.  The veteran reported nightmares 
of traumatic experiences in Vietnam.  The veteran reported 
chronic mistrust of others and noted that he had no friends.

On mental status examination, the veteran appeared somewhat 
disheveled who visually appeared his stated age but 
behaviorally presented in a child-like manner.  He was 
lethargic but his affect was appropriate.  His thought 
processes were over incorporated and disorganized.  He was 
more certainly loquacious than tangential.  He manifested a 
fair amount of paranoia, but denied ideas of reference or 
other delusional ideas.  He denied hallucinations of any 
kind.  His abstract reasoning was good.  He denied suicidal 
and homicidal ideation, but feared his own aggression.  He 
reported having had trouble in the past controlling his 
temper.  His immediate and delayed recall were both good.  
His attention and calculation were good when the task was 
simple.  When the task was more complex, he seemed to lose 
focus.  His language skills were adequate, his speech had a 
child-like quality.  His judgment was adequate.  Throughout 
the interview, the veteran was observably anxious.  The 
veteran met the criteria for both generalized anxiety 
disorder and PTSD.  He experienced chronic anxiety that did 
not occur exclusively during PTSD (although he did experience 
a great deal of anxiety with in the context of PTSD).  He 
worried excessively about most everything, particularly 
around the issues of being along and losing his mother.  He 
felt agitated and fatigued at the same time.  His 
concentration was poor and his irritability was problematic 
for him.

The examiner concluded that some of the veteran's symptoms 
were reflected in both his anxiety disorder as well as the 
PTSD.  The rationale for assigning both diagnoses was based 
upon the context within which he experienced his symptoms.  
Much of his chronic worry and anxiety occurred independently 
of triggers to his PTSD symptoms.  In both cases, the 
examiner noted that the veteran was reduced to a minimally 
functioning, child-like person who had great difficulty 
interacting in the world.  He was profoundly occupationally 
and socially impaired.  The diagnosis was that of PTSD; 
generalized anxiety disorder; occasional symptoms of severe 
dissociation; polysubstance dependence.  Global Assessment of 
Functioning (GAF) score was listed as 41 with a notation that 
the veteran was extremely regressed, had no friends and 
relied completely on his elderly mother.  When his 
dissociative symptoms were bad, he was completely 
disoriented.  

Additional VA medical records show another inpatient 
detoxification admission in July 1998.  VA medical records 
from 1999 through 2001 show treatment for continued drug 
abuse.

The veteran was afforded another VA examination for mental 
disorders in June 2001.  The veteran's main complaint was 
that of extreme anxiety.  The veteran reported constant 
worry, causing muscle tension.  He found it very difficult to 
control the worry.  He was also quite depressed with 
anhedonia, poor sleep, and extremely poor self image.  The 
veteran denied suicidal ideation.  The veteran had panic 
attacks several times per month which were characterized by 
accelerated heart beat, trembling, and difficulty breathing 
and they lasted for about half an hour.  The veteran was 
quite nervous about crowds and about being near people 
generally.  The examiner emphasized that the veteran's drug 
use was secondary to his combat experiences in Vietnam.  The 
diagnosis was that of anxiety disorder, not otherwise 
specified with prominent symptoms of both anxiety and 
depression.  As far as other symptoms, the veteran had no 
impairment of though process or communication.  There were no 
delusions or hallucinations.  There were no examples of 
inappropriate behavior.  No suicidal thoughts were noted.  
The veteran could maintain personal hygiene and other basic 
activities of daily living.  He was oriented to person, 
place, and time.  Memory was intact.  There were no obsessive 
habits.  Rate and flow of speech were normal.  As already 
mentioned, panic attacks, depression and anxiety were 
present.  Impaired impulse control is certainly present, 
particularly in regards to drug use.  Sleep impairment is 
present.

Panic disorder without agoraphobia was also diagnosed, as was 
opiate dependence.  The veteran's Global Assessment of 
Functioning (GAF) score was listed as 50, representing 
serious impairment in social and occupational functioning.


Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

The veteran has been rated under Diagnostic Code 9400 which 
governs ratings for generalized anxiety disorder, based on 
the regulations set forth in 38 C.F.R. § 4.126 and § 4.130, 
the General Rating Formula for Mental Disorders.

Under Diagnostic Code 9400, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for generalized anxiety 
disorder where the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical; obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

Analysis

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for anxiety reaction, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations in October 
1998 and June 2001 to determine the nature and extent of his 
anxiety reaction.  pertinent VA treatment records have been 
obtained.  The veteran and his representative have been 
provided with a statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify the veteran of the evidence 
needed to prevail on the claim.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Discussion

In applying the law the existing facts, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected anxiety reaction causes occupational and 
social impairment with deficiencies in areas such as work, 
family relations, judgment, and mood due to symptoms such as 
severe anxiety, chronic worry, panic attacks, irritability, 
insomnia, depression, and an inability to establish and 
maintain effective relationships.  

More specifically, the VA examinations in 1998 and 2001 show 
that the veteran has consistent anxiety, worry, frequent 
panic attacks and depression.  In addition, the GAF scores 
ranged from 41 to 55.  GAF scores ranging from 41 to 50 
reflect serious symptoms or any serious impairment in social, 
occupational or school functioning.  Scores ranging from 51 
to 60 reflect more moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  The most 
recent VA examination report indicates that the veteran's GAF 
score was 50.  

Moreover, the examiners have noted that the veteran 
specifically exhibits occupational and social impairment with 
deficiencies in most areas such as work, and family 
relations, and the veteran was unable to establish and 
maintain effective relationships.  The October 1998 VA 
examination report indicates that the examiner concluded that 
the anxiety reaction reduced the veteran to a minimally 
functioning child-like person who had great difficulty 
interacting with the world.  The examiner stated that the 
veteran was profoundly occupationally and socially impaired.  
It was noted that the veteran had no friends and he relied 
completely on his mother.  The examiner who performed the 
June 2001 VA examination report noted specifically that the 
veteran's anxiety made employment for him very problematic.  
The examiner indicated that the veteran had serious 
impairment in social and occupational functioning.  

Thus, the Board finds that the disability picture of the 
service-connected anxiety reaction more closely approximates 
the criteria for a 70 percent rating under Diagnostic Code 
9400.  The evidence of record indicates that the veteran's 
service-connected anxiety reaction causes occupational and 
social impairment, with deficiencies in most areas, such as 
family relations, work, and mood, due to such symptoms as 
near-continuous anxiety and depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control, difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.

The Board recognizes that the veteran does not exhibit all of 
the criteria for a 70 percent rating for anxiety reaction.  
However, the regulations specifically indicate that it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21.  
In the veteran's case, the findings of depression, anxiety, 
difficulty adapting to stressful situations, impaired impulse 
control, and an inability to establish or maintain effective 
relationships are sufficient to identify the level of the 
veteran's impairment due to anxiety reaction as more nearly 
approximating a 70 percent rating.  Thus, the Board concludes 
that a 70 percent disability evaluation for the service-
connected anxiety reaction is warranted.  

However, a 100 percent evaluation is clearly not warranted 
for the anxiety reaction under Diagnostic Code 9400.  The 
evidence does not show that the veteran manifests gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent hallucinations or 
delusions; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  The June 2001 
VA examination report specifically states that the veteran 
did not have these symptoms.  

The medical evidence shows that the anxiety reaction causes 
total occupational impairment.  The Board notes that 
entitlement to individual unemployability was granted in a 
June 2001 rating decision, effective on January 28, 1998.  

However, the veteran's anxiety reaction does not cause total 
social impairment.  The evidence of record shows that the 
veteran lived with his mother.  The GAF scores are not 
indicative of total social impairment.  Thus, a 100 percent 
evaluation is not warranted under Diagnostic Code 9400, 
because there is no evidence of total social impairment in 
addition to the total occupational impairment.  It is clear 
from the language of the Rating Schedule that both total 
occupational impairment and total social impairment due to 
the anxiety reaction is required for a 100 percent evaluation 
to be assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  
Since total social impairment is not shown, a 100 percent 
evaluation for the anxiety reaction is not warranted.  

In summary, the Board finds that the assignment of a 70 
percent disability evaluation for the anxiety reaction is 
warranted, and the appeal is granted to that extent. 


ORDER

Entitlement to a 70 percent disability evaluation for anxiety 
disorder is granted, subject to the regulations controlling 
to disbursement of VA monetary benefits.  



		
	C. L. Krasinski
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

